Name: Commission Regulation (EEC) No 621/90 of 14 March 1990 fixing the import levy on molasses
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 67/3515. 3 . 90 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 621/90 of 14 March 1990 fixing the import levy on molasses the information at present available to the Commission that the levy at present in force should be altered pursuant to Article 1 of this Regulation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the market in sugar ('), as last amended by Regulation (EEC) No 1069/89 (2), and in particular Article 16 (8) thereof, Whereas the import levy on molasses was fixed by Commission Regulation (EEC) No 1898/89 (3), as last amended by Regulation (EEC) No 582/90 (4) ; Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 1898/89 to HAS ADOPTED THIS REGULATION : Article 1 The import levy referred to in Article 16 (1 ) of amended Regulation (EEC) No 1785/81 shall be, in respect of molasses falling within CN ; codes 1703 10 00 and 1703 90 00, ECU 1,18 per 100 kilograms. Article 2 This Regulation shall enter into force on 15 March 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 March 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 177, 1 . 7. 1981 , p. 4. O OJ No L 114, 27. 4. 1989, p.-l ­ (3) OJ No L 184, 30. 6. 1989, p. 10 . (&lt;) OJ No L 59, 8 . 3 . 1990, p. 31 .